
	

113 S2184 IS: To designate the community based outpatient clinic of the Department of Veterans Affairs located in The Dalles, Oregon, as the “Loren R. Kaufman Memorial Veterans’ Clinic”.
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2184
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2014
			Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To designate the community based outpatient clinic of the Department of Veterans Affairs located in
			 The Dalles, Oregon, as the Loren R. Kaufman Memorial Veterans’ Clinic.
	
	
		
			1.
			Loren R. Kaufman Memorial Veterans’ Clinic(a)Designation
				The community based outpatient clinic of the Department of Veterans Affairs located at 704 Veterans
			 Drive, The Dalles, Oregon, shall after the
			 date of the
			 enactment of this Act be known and designated as the Loren R. Kaufman Memorial Veterans’ Clinic.(b)ReferencesAny reference in any law, regulation, map, document, record, or other
			 paper of the United States to the community based outpatient clinic
			 referred to in subsection
			 (a) shall be considered to be a reference to the
			 Loren R. Kaufman Memorial Veterans’ Clinic.
			
